Title: Judith Lomax’s Poem: “Monticello,” [ca. August 1813]
From: Lomax, Judith
To: 


          
            
            
              
              
          ca. Aug. 1813
          “Monticello”.—Composed while viewing the Clouds gathering and rolling about the Mountain.—
          A cloud rests on the Mountain’s brow,And through it “dim seen forms” appear,Floating in air, or station’d now,In gloomy grandeur near.These forms fantastic bring along,To Fancy’s mental eye;Those times when Ossian, “Son of song,”Awaked the tender sigh.And still the vision’d scene untrue,My Mind with rapture fills;For still methinks I seem to view,The “Spirit of the hills.”And Fancy too, in Selma’s hall,Awakes the Hero’s name;Methinks I hear the Bard recall,The deeds of Fingal’s fame.But why should thus my entranced Soul,In “other times” delight;When o’er the present age there roll,Beams of more vivid light?Yes, Monticello sheds a ray,O’er each dark gath’ring cloud;And proudly owns a blaze of day,Which malice ne’er can shroud.Here Virtue, Taste, and Science dwell,This is their fav’rite Seat;They mark the spot they love so well,And guard their sweet retreat.—
          Malvina,
            alias, Judith
              Lomax.—
         